UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                              Byron White United States Courthouse
                                       1823 Stout Street
                                    Denver, Colorado 80257
                                        (303) 844-3157
Elisabeth A. Shumaker                                                      Douglas E. Cressler
Clerk of Court                         June 08, 2010                       Chief Deputy Clerk




Mr. Gerald A Brown
FCI - Oakdale
P.O. Box 5000
Oakdale, LA 71463
#33360-013
RE:       10-8004, United States v. Brown
          Dist/Ag docket: 2:07-CV-00057-ABJ and 2:05-CR-00077-ABJ-1

Dear Appellant:

Enclosed is a copy of a final order dismissing the appeal entered today in the captioned
case.

Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



cc:       James C. Anderson




EAS/at